Citation Nr: 0933013	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  04-30 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether payment of the Veteran's disability compensation 
benefits were properly reduced to a 10 percent rating due to 
his incarceration.

2.  Entitlement to apportionment of the compensation benefits 
for the Veteran's dependent children.


REPRESENTATION

Veteran represented by:	Michael A. Leonard, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to October 
1977, and from February 1980 to February 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from determinations of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In August 2006, the Veteran appeared and testified at a 
Travel Board hearing at the St. Petersburg RO.  The 
transcript is of record.  

In January 2007, the Board determined that the reduction of 
compensation benefits was proper in light of the Veteran's 
compensation, and denied apportionment of the compensation 
benefits.  

The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
February 2009 memorandum decision, the Court vacated the 
Board's decision and remanded the appeal for additional 
proceedings. 

As noted in the Board's January 2007 decision, the Veteran 
had expressed concern regarding an overpayment created in 
part due to a question of money received for dependents.  
This issue is not before the Board, but is again referred to 
the RO for any appropriate action.

The issue of entitlement to the apportionment of benefits is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  On March [redacted], 2002, the Veteran was incarcerated for a 
felony conviction, and he remained incarcerated until 
September 29, 2003; the RO was notified of the incarceration 
by a fraud allegation and the Veteran's compensation was 
reduced on May 15, 2002, to the $103.00 amount.  


CONCLUSION OF LAW

Due to a felony conviction and subsequent incarceration, the 
Veteran's benefits were properly reduced to the 10 percent 
rate effective May 15, 2002.  38 C.F.R. § 3.665 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  VA's duties to assist and notify have been 
considered in this case.  As further noted below, the law and 
not the facts are dispositive on this appeal, the duties to 
notify and assist imposed by the VCAA are not applicable to 
this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).

At the outset, the Board wishes to address the Veteran's 
contentions that he was not provided notice of the proposed 
reduction of benefits to 10 percent for the time period he 
was incarcerated.  The Veteran essentially contends that he 
was not properly notified of the reduction of benefits during 
a period of incarceration as the notice was sent to an 
improper address.  He has also asserted that his ex-wife 
provided false information to VA about his whereabouts and 
current address.  The Board finds, however, that the Veteran 
had actual knowledge of the reduction of benefits and was 
aware of the ability to have his compensation benefits 
apportioned for his dependent children.  Specifically, the 
Board references the September 2002 letter to VA that the 
Veteran wrote while incarcerated.  In that letter, as 
sympathetically read by the Court, the Veteran requested 
apportionment of his compensation benefits for his dependent 
children.  As such, he was well aware of the options 
available to him regarding his reduced benefits during that 
time frame.  Additionally, he requested that he receive his 
retirement pay in lieu of his VA benefits from the time 
period of July 2002 to November 2003.  Thus, the Board finds 
that the Veteran had actual knowledge of the impact his 
incarceration had on his VA benefits and the availability of 
apportionment-even though he may not have received the 
notice letter as alleged.  

The Board will now address the Veteran's additional 
contentions in relation to his reduced benefits during his 
period of incarceration.  The Veteran's representative has 
argued that the Veteran is entitled to a refund of the 
"accrued" benefits from the reduction of benefits upon 
release from incarceration.  In support of this argument, the 
representative cited Snyder v. Nicholson, 489 F.3d 1213, 1220 
(Fed. Cir. 2007) and placed emphasis on the Federal Circuit's 
notation that "a right to receive payment may accrue while a 
veteran is not presently able to enjoy actual complete 
receipt of the funds represented by the final award."  The 
representative, however, did not cite any law or regulations 
to support these contentions.  Most importantly, Snyder dealt 
only with the accrual of past-due VA benefits vis-à-vis an 
attorney fee agreement and whether an attorney is entitled to 
a percentage of the Veteran's total award or a percentage of 
the legally mandated 10 percent that the Veteran is awarded 
during a period of incarceration.  As such, the Board finds 
that the Snyder case is inapplicable to the instant case and 
the Veteran is not entitled to any refund of benefits 
withheld during the period of incarceration.  

By way of background, according to an April 2002 VA 
Memorandum, a fraud allegation concerning the Veteran 
resulted in a telephone call to the records custodian of the 
Charlotte County, Florida, jail.  The Veteran was reported to 
be incarcerated as of March [redacted], 2002.  In September 2002, the 
RO informed the Veteran that his payments had been reduced as 
of May 15, 2002, to the $103.00 amount.  The Veteran was 
released on September 29, 2003.  It is noted that the Veteran 
submitted a November 2003 decision from a Florida appeals 
court that appeared to vacate the Veteran's convictions and 
sentences.  Thereafter, the RO located the opinion from the 
Court of Appeal of Florida, Second District, which vacated 
the Veteran's convictions and sentences for grand theft, and 
affirmed the remaining convictions of five counts of 
communication fraud, and one count of scheming to defraud.  

A veteran who is incarcerated in a Federal, State or local 
penal institution in excess of 60 days for conviction of a 
felony will not be paid compensation in excess of the amount 
payable for a 10 percent disability rating.  38 C.F.R. § 
3.665.  An apportionment of some or all of the veteran's 
benefits, however, may be granted to the veteran's spouse, 
child or children and dependent parents on the basis of 
individual need.  38 C.F.R. § 3.665(e).  An apportionment in 
such circumstances shall be effective the date of reduction 
of payments made to the incarcerated person, subject to 
payments to the incarcerated person over the same period, if 
an informal claim is received within 1 year after notice to 
the incarcerated person.  38 C.F.R. § 3.665(f).  

The Veteran has not contended that he was not incarcerated 
during the time period in question.  He made one attempt to 
inform VA that his underlying convictions had been vacated, 
but court records reflect that only a portion of his 
convictions were vacated and the rest remained on his record.  
Further, there is no basis in the law to provide a "refund" 
of benefits that had been reduced during a period of 
incarceration.  The Board notes that the 38 C.F.R. § 3.665 
specifically indicates that compensation in excess of 10 
percent of the disability compensation "will not be paid" 
to the Veteran for the circumstances under which he was 
incarcerated.  Thus, as a matter of law, the reduction of 
benefits to 10 percent, or $103 monthly, from March 2002 to 
September 2003 was proper.


	(CONTINUED ON NEXT PAGE)



ORDER

The reduction of the Veteran's service-connected 
compensation, due to incarceration from March [redacted], 2002, to 
September 29, 2003, was proper, and the appeal is denied. 


REMAND

The Veteran contends that he is entitled to apportionment of 
the benefits withheld during his period of incarceration.  
The Board initially found that no claim for apportionment had 
been made, but upon review of the claims file and in light of 
the Court's insight, the Board notes that the Veteran's 
September 2002 letter, sympathetically read, reflects a claim 
for apportionment of his benefits during his period of 
incarceration.  

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim.  Such 
an informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  38 C.F.R. § 3.155(a) (2008).  To determine 
when a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 
129, 134 (1992).

Thus, the Board finds that the September 2002 letter to VA 
reflects a claim for entitlement to apportionment of benefits 
for the Veteran's dependent children, and it has yet to be 
adjudicated on the merits.  .

Accordingly, the case is REMANDED for the following action:

The Veteran's claim of entitlement to 
apportionment of his VA disability 
benefits on behalf of his dependent 
children from March [redacted], 2002, to September 
29, 2003, should be adjudicated.  If the 
benefit sought is not granted, the Veteran 
should be furnished a notice of 
disagreement regarding entitlement to 
apportionment of VA benefits on behalf of 
his dependent children, and advised of the 
appropriate time limits to appeal.  

The purpose of this REMAND is to obtain additional 
development and the Board, at this time, does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


